Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/020,805, filed on 06/27/2018. Claims 1-21, as originally filed, are currently pending and have been considered below. Claim 1, 8 and 15 are independent claim.

Priority
The application claims priority of PRO 62/585,522 filed on 11/13/2017.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 06/27/2018 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 06/27/2018 are accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-7  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “a programmable logic device". The claim recites device without having any hardware positively recited. Under broadest reasonable interpretation, Examiner assumes that “the logic device” is no more than software. Computer programs per se do not fit within recognized categories of statutory subject matter. The claim 1 recites “a device” without reciting any component or structure. The preamble recites “a device” but the device cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claim 2-6 are dependent claims dependent on claim 1 respectively and have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lohman (US Patent Application Publication No 2013/0232304 A1) in view of Gupta (US Patent Application Publication No 2003/0163657 A1). 

Regarding Claim 1, Lohman discloses a programmable logic device configured to verify that configuration data permissibly programs the programmable logic device, comprising: 
a programmable fabric comprising one or more partitions, wherein the one or more partitions of the programmable fabric are configured to be programmed by the configuration data (Lohman, Fig-4, ¶[0041], an interleave stride size and an interleave count are obtained, which are 
a secure device manager configured to generate one or more masks based at least in part on the configuration data, wherein the one or more masks are configured to determine that an permitted partition of the one or more partitions is programmed by the configuration data (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address); 
and 
a local sector manager configured to: 
apply the one or more masks to generate an interleaved result (Lohman, Fig-5, ¶[0045], for any second masked address, there are three memory addresses in the next adjacent interleaved memory bank or device that are potential memory addresses to calculate the preload offset); 

compare the interleaved result to an expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match); 
send an indication that the configuration data permissibly programmed the permitted partition in response to determining that the interleaved result is the expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being 
send an alert to stop programming in response to determining that the interleaved result is not the expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match. Also ¶[0039]- ¶[0042]).
Lohman in view of Gupta are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “detecting unauthorized users and hackers”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lohman in view of Gupta to include the idea of transferring data that includes interleaved memory. The modification will provide efficient memory data transfers.

Regarding Claim 2, Lohman in view of Gupta discloses the programmable logic device of claim 1, wherein the local sector manager is configured to apply the one or more masks to generate the interleaved result by performing a first logic operation on the one or more masks, the configuration data, or a combination thereof (Lohman, Fig-4,  ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation).

Regarding Claim 3, Lohman in view of Gupta discloses the programmable logic device of claim 2, wherein the programmable logic device comprises one or more data registers configured to store the one or more masks, the configuration data, the interleaved result, and the expected result, wherein the local sector manager is configured to send instructions to perform the first logic operation on the one or more masks and the configuration data (Lohman, Fig-4,  ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the 
 
Regarding Claim 4, Lohman in view of Gupta discloses the programmable logic device of claim 2, wherein the local sector manager determines that the interleaved result is the expected result by performing a second logic operation on the interleaved result and the expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match. Also ¶[0039]- ¶[0042]). 

Regarding Claim 5, Lohman in view of Gupta discloses the programmable logic device of claim 4, wherein the expected result comprises an uncorrupted version of the configuration data associated with the one or more partitions (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match. Also ¶[0039]- ¶[0042]). 

Regarding Claim 6, Lohman in view of Gupta discloses the programmable logic device of claim 1, wherein a configuration-network-on-chip architecture programs the programmable fabric using the configuration data (Lohman, Fig-4,  ¶[0041], an interleave stride size and an interleave count are obtained, which are defined by the architecture of the computing device. The interleave stride of the processor based system architecture defines how memory address blocks map to unique memory constructs). 

Regarding Claim 8, Lohman discloses a non-transitory machine-readable storage medium encoded with instructions for verifying that configuration data permissibly programs a permitted partition of a programmable fabric of a programmable logic device, the instructions comprising: 
receive one or more masks generated by a secure device manager of the programmable logic device based at least in part on the configuration data (Lohman, Fig-4, ¶[0041], an interleave stride size and an interleave count are obtained, which are defined by the architecture of the computing device. The interleave stride of the processor based system architecture defines how memory address blocks map to unique memory constructs),  
wherein the one or more masks are configured to determine that the permitted partition is programmed by the configuration data stored in memory of the programmable logic device (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address); 

Lohman does not explicitly teach the following limitation that Gupta teaches:
compare the interleaved result to an expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match); 
send an indication that the configuration data permissibly programmed the permitted partition in response to determining that the interleaved result is the expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical 
send an alert to stop programming in response to determining that the interleaved result is not the expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match. Also ¶[0039]- ¶[0042]). 
Lohman in view of Gupta are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “detecting unauthorized users and hackers”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lohman in view of Gupta to include the idea of transferring 

Regarding Claim 9, Lohman in view of Gupta discloses the non-transitory machine-readable storage medium of claim 8, wherein the permitted partition comprises the entire programmable fabric (Lohman, Fig-4,  ¶[0041], an interleave stride size and an interleave count are obtained, which are defined by the architecture of the computing device. The interleave stride of the processor based system architecture defines how memory address blocks map to unique memory constructs).
 
Regarding Claim 10, Lohman in view of Gupta discloses the non-transitory machine-readable storage medium of claim 9, wherein the programmable logic device comprises a first data register configured to store a validation mask of the one or more masks and a second data register, wherein the validation mask is configured to filter out data that is not the configuration data, wherein a local sector manager of the programmable logic device is configured to send instructions comprising:
perform a first logic operation on the validation mask and the configuration data to remove the data that is not the configuration data associated with the permitted partition (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the 
store the configuration data associated with the permitted partition as the interleaved result in the first data register (Lohman, Fig-4, [0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation); and 
perform a second logic operation on the interleaved result and the expected result held in the second data register (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask 

Regarding Claim 11, Lohman in view of Gupta discloses the non-transitory machine-readable storage medium of claim 8, wherein when the programmable fabric comprises one or more non-target regions, a local sector manager is configured to send instruction to verify that the configuration data permissibly programmed the permitted partition and did not modify the one or more non-target regions (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation).

Regarding Claim 12, Lohman in view of Gupta discloses the non-transitory machine-readable storage medium of claim 11, wherein the one or more non-target regions comprise non-target partitions of the programmable fabric, static regions of the programmable logic device, or a combination thereof (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation).

Regarding Claim 13, Lohman in view of Gupta discloses the non-transitory machine readable storage medium of claim 11, wherein to verify that the configuration data permissibly programmed the permitted partition, a first data register of the programmable logic device is configured to store a partial reconfiguration (PR) target mask of the one or more masks, wherein the PR target mask is configured to filter out the configuration data associated with the one or more non-target regions, wherein the local sector manager is configured to send instructions to:

store the configuration data associated with the permitted partition as the interleaved result in the first data register (Lohman, Fig-5, ¶[0045], for any second masked address, there are three memory addresses in the next adjacent interleaved memory bank or device that are potential memory addresses to calculate the preload offset); and 
perform a second logic operation on the interleaved result with the expected result held in a second data register of the programmable logic device (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory 

Regarding Claim 14, Lohman in view of Gupta discloses the non-transitory machine readable storage medium of claim 11, wherein to verify that the configuration data did not modify the one or more non-target regions, the local sector manager is configured to send instructions comprising: 
perform a first logic operation on a partial reconfiguration (PR) target mask of the one or more masks stored in a first data register of the programmable logic device and the configuration data to remove the configuration data associated with the permitted partition (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation); and 


Regarding Claim 15, Lohman in view of Gupta discloses a method for verifying that configuration data is configured to permissibly program a permitted partition of a programmable fabric of a programmable logic device, comprising: 
receiving one or more masks generated by a secure device manager of the programmable logic device, wherein the one or more masks are configured to determine whether the configuration data is configured to program the permitted partition permissibly (Lohman, Fig-4, ¶[0041], an interleave stride size and an interleave count are obtained, which are defined by the architecture of the computing device. The 
applying the one or more masks to generate an interleaved result; comparing the interleaved result to an expected result (Lohman, Fig-5, ¶[0045], for any second masked address, there are three memory addresses in the next adjacent interleaved memory bank or device that are potential memory addresses to calculate the preload offset); 
Lohman does not explicitly teach the following limitation that Gupta teaches:
sending an indication that the configuration data is configured to permissibly program the permitted partition in response to determining that the interleaved result is the expected result (Gupta, ¶[0035], to discard the least significant bits of the address and compares the masked address to “cmp” which is a comparison value or match value for the row. If the values in the comparison are equal, Entry_enable is assigned a logical true value, indicating a matching row. If the values are not equal, Entry_enable is assigned a logical false value, indicating a non-matching row. ¶[0037], if the values being compared are equal, Column_Select contains a logical true value indicating a match. If the values being compared are not equal, Column_Select contains a logical false value indicating no match); and 
sending an alert to prevent programming in response to determining that the interleaved result is not the expected result (Gupta, 
Lohman in view of Gupta are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “detecting unauthorized users and hackers”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lohman in view of Gupta to include the idea of transferring data that includes interleaved memory. The modification will provide efficient memory data transfers.

Regarding Claim 16, Lohman in view of Gupta discloses the method of claim 15, wherein the programmable fabric comprises one or more non- target regions, wherein the configuration data remains external to the programmable logic device (Lohman, Fig-4, ¶[0042], an address mask is 

Regarding Claim 17, Lohman in view of Gupta discloses The method of claim 16, comprising: storing an ownership mask of the one or more masks in a first data register of the programmable logic device and a modify mask of the one or more masks in a second data register of the programmable logic device, wherein the ownership mask is configured to indicate portions of the programmable fabric associated with the configuration data, wherein the modify mask is configured to indicate the portions of the programmable fabric that are to be modified by the configuration data, wherein applying the one or more masks comprises: 
performing a first logic operation on the ownership mask and the modify mask to generate the interleaved result configured to indicate whether the configuration data is configured to modify the non-target regions (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order 
storing the interleaved result in the first data register (Lohman, Fig-4,  ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation).

Regarding Claim 21, Lohman in view of Gupta discloses the non-transitory machine readable storage medium of claim 14, wherein the interleaved result comprises a linear-feedback shift register (LFSR) result (Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits . 

Claim 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lohman (US Patent Application Publication No 2013/0232304 A1) in view of Gupta (US Patent Application Publication No 2003/0163657 A1) and further in view of Guillet (US Patent Application Publication No 2013/0129081 A1). 

Regarding Claim 7, Lohman in view of Gupta and Guillet discloses the programmable logic device of claim 1, wherein the one or more masks are secured using encryption support hardware in the secure device manager, encryption key management, or a combination thereof (Guillet, ¶[0013]- ¶[0014], the masking based counter measure techniques are implemented by interleaving the sensitive data with mask variable m, this interleaving being used to prevent the hidden channel from being analyzed by an attacker. The mask may be conditioned by a signature 
Lohman in view of Gupta and Guillet are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “detecting unauthorized users and hackers”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lohman in view of Gupta and Guillet to include the idea of processing secret data protected notably by cryptography methods. The modification will reduce the scope of attack.

Regarding Claim 18, Lohman in view of Gupta and Guillet discloses the method of claim 15, wherein the configuration data remains external to configuration memory of the programmable logic device, wherein the permitted partition comprises safe bits and attack bits (Guillet, ¶[0013]- ¶[0014], the masking based counter measure techniques are implemented by interleaving the sensitive data with mask variable m, this interleaving being used to prevent the hidden channel from being analyzed by an attacker. The mask may be conditioned by a signature specific to each circuit, in which case it is shown that the leak of the key is encrypted by said mask. Also Lohman, Fig-4, ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address 

Regarding Claim 19, Lohman in view of Gupta and Guillet discloses the method of claim 18, wherein the safe bits are configured to be modified without increasing susceptibility of the programmable logic device to malicious attacks, wherein the attack bits are not configured to be modified without increasing susceptibility of the programmable logic device to malicious attacks (Guillet, ¶[0013]- ¶[0014], the masking based counter measure techniques are implemented by interleaving the sensitive data with mask variable m, this interleaving being used to prevent the hidden channel from being analyzed by an attacker. The mask may be conditioned by a signature specific to each circuit, in which case it is shown that the leak of the key is encrypted by said mask). 

Regarding Claim 20, Lohman in view of Gupta and Guillet discloses the method of claim 18, comprising: storing an attack mask of the one or more masks in a first data register of the programmable logic device and a modify mask of the one or more masks in a second data register of the 
performing a first logic operation on the attack mask and the modify mask to generate the interleaved result configured to whether the configuration data is configured to modify the attack bits of the permitted partition (Lohman, Fig-4,  ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation. The result of this calculation will be referred to as a “masked” address. ¶[0057], a bitwise AND operation is well known logic operation); and 
storing the interleaved result in the first data register (Lohman, Fig-4,  ¶[0042], an address mask is calculated based upon the interleave stride and interleave count and the higher order address bits are stripped from the first read address and the second address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433